DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “wherein a force generated by frictional resistance between the operation member and the sheet feeding tray is smaller a force for shifting the operation member”.  The underlined portion appears to be missing the word –than—in between as supported by [0050] of the Specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (JP 2013-249198 A; see machine translation).
With regards to claim 1, Maeda discloses a document conveyance device (FIG. 2) comprising: 
a sheet feeding tray (including 2) on which a document is placed (page 2, highlighted portions); 
a conveyance mechanism (including 5) configured to convey the document fed from the sheet feeding tray (2) along a conveyance path (including 11) via a reading position (60; page 4, highlighted portions); 
a discharge tray (28) provided below the sheet feeding tray (2) and on which the document discharged from the conveyance path is stacked (FIG. 2; page 4, highlighted portions); 
a document pressing member (32) coming into contact with an upper face of the document discharged from the conveyance path and pressing the document downward (FIG. 10; page 6, highlighted portions); and 
a supporting mechanism (26, 31) configured to be provided in the sheet feeding tray (located at bottom surface of 2, which is connected to an inherent frame), to support the document pressing member (32), to allow a shifting of the document pressing member (32) according to an operation for shifting the document pressing member in a discharge direction of the document (extended position of 32 as in FIG. 10) or an opposite direction to the discharge direction (retracted position of 32 as in FIG. 12) and to inhibit the shifting of the document pressing member against a force applied to the document pressing member by the discharged document (page 6, highlighted portions).
With regards to claim 2, Maeda discloses the document conveyance device according to claim 1, wherein the supporting mechanism (26, 31) is configured such that resistance against the operation for shifting the document pressing member is larger at positions corresponding to the documents having different sizes than at the other position (in case 1, 26, 31 in the horizontal position provides a greater resistance against the documents of different sizes by turning the sheet into tray 28 compared to case 2, in which 26, 31 is in the dotted line position for supporting the sheet for duplex scanning; pages 4-5, highlighted portions).
With regards to claim 3, Maeda discloses the document conveyance device according to claim 1, wherein the supporting mechanism (26, 31) includes an operation member (slot 31b in which 32b slides along; FIG. 3-4) coupled to the document pressing member (32) and capable of shifting the document pressing member in the discharge direction (B’) or the opposite direction (B; page 6, highlighted portions).
With regards to claim 4, Maeda discloses the document conveyance device according to claim 3, wherein the operation member (31b) is provided on an upper face or a side face (31b can be seen from the side of 2 and frame) of the sheet feeding tray (2).
With regards to claim 7, Maeda discloses the document conveyance device according to claim 4, wherein the operation member (31b) is provided on a user operation side of the sheet feeding tray (FIG. 1-2 shows 31b can be accessed from the user operation side) 
With regards to claim 8, Maeda discloses the document conveyance device according to claim 4, wherein the operation member (31b) is provided so as not to protrude from a document placement face of the sheet feeding tray (2; 31b does not protrude 2).
With regards to claim 9, Maeda discloses a document reading device comprising the document conveyance device according to claim 1 (see claim 1, above) and producing an image data by reading a document conveyed to the reading position by the document conveyance device (see Simplex mode and Duplex mode of pages 4-5).
With regards to claim 10, Maeda discloses an image forming apparatus comprising: the document conveyance device according to claim 1 (see claim 1, above); a document reading device (61) which reads a document conveyed to the reading position (60) by the document conveyance device and produces an image data (page 4, highlighted portions); and an image forming device (102) which forms an image on a sheet using the produced image data (page 2, highlighted portions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP 2013-249198 A; see machine translation).
With regards to claim 6, Maeda teaches the document conveyance device according to claim 4.
However, Maeda is silent regarding wherein a force generated by frictional resistance between the operation member (31b) and the sheet feeding tray (2) is smaller [than] (see Claim Objections) a force for shifting the operation member (31b) and larger than a force applied to the document pressing member (32) by the discharged document.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Maeda teaches a general condition of the force for shifting the operation member 31b (page 6, highlighted portions) and changing the force required for moving the operation member would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimal force for moving the operation member as taught by Maeda including the force as claimed with reasonable expectation of applying the force necessary to hold the document pressing member as originally intended. 



Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art fails to anticipate or suggest the invention of claim 5.  Specifically, the limitation is directed to a specific mechanical configuration of “the supporting mechanism includes a coupling member coupled to the operation member and movable along a slit formed on the sheet feeding tray along the discharge direction, and the document pressing member is connected to the coupling member through the slit.”  The configuration of the document pressing member 32 of Maeda is pivoting at 31a, which is mounted at the switching claw 26.  There is no motivation to modify the configuration of Maeda to have a slit formed on the sheet feeding tray as such modification would be complicated and require changes to several components to maintain functionality within Maeda.  No other known prior art has slit formed in the sheet feeding tray to couple with a document pressing member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853